Exhibit 12 CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) NineMonths Ended September 30, 2007 2008 Net Income $ 223 $ 196 Income taxes 111 113 Capitalized interest (8 ) (5 ) 326 304 Fixed charges, as defined: Interest 174 182 Capitalized interest 8 5 Interest component of rentals charged to operating expense 1 1 Total fixed charges 183 188 Earnings, as defined $ 509 $ 492 Ratio of earnings to fixed charges 2.78 2.61 (1) Excluded from the computation of fixed charges for the nine months ended September 30, 2007 and 2008 is interest expense of $3 million and $7 million, respectively, which is included in income tax expense. The ratio of earnings to fixed charges would be 2.74 and 2.53, respectively, for the nine months ended September 30, 2007 and 2008, if the interest expense included in income tax expense were included in the computation of fixed charges.
